Mr. Chief Justice Cartwright, dissenting: I do not concur in setting aside the entire will on account of the invalidity of the tenth clause, which is the only one violating the rule against perpetuities. The fourth, fifth and sixth clauses devise separate specific tracts of real estate upon contingencies which are lawful. The testatrix separated the gifts and the contingencies upon which they are limited, and the provisions of the will are independent of each other. The wishes of the testatrix should be sustained if possible, and in such a case there is no difficulty in upholding the valid provisions. Gray on Perpetuities, secs. 341-355; Howe v. Hodge, 152 Ill. 252; Lawrence v. Smith, 163 id. 149.